Citation Nr: 0200773	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  98-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss and assigned a 
non-compensable rating. 

The Board notes that in a statement received in August 2001, 
the veteran requested an increased rating for his service-
connected ulcer disorder.  The RO has not yet adjudicated 
this claim, and the Board has no jurisdiction in the matter.  
It is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran has level I hearing in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  However, the Board finds 
that VA's duties to provide notice to, and to assist, the 
veteran are met.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the rating decisions, the Statement of the 
Case, and the Supplemental Statement of the Case informed the 
veteran and his representative what was needed to 
substantiate the claim and complied with VA's notification 
requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the basis for the denial of the claim.  
He has been afforded appropriate VA examinations.  There is 
no indication that the evidentiary record is incomplete.  The 
veteran reported that he received treatment for hearing 
problems at a VA medical center in February 1983 and February 
1984; reports of that treatment have not been obtained.  
However, records of treatment prior to the effective date of 
the grant of service connection would have no bearing on the 
present claim.  Ratings encompassing a specific period of 
time are based on the status of the disability during that 
time period.  Hence, the 1983 and 1984 records need not be 
secured.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations.  There is no indication that any evidence that 
could substantiate the instant claim is outstanding.  The RO 
considered the claim on the merits, and did not base its 
determination on the concept of a well-grounded claim.  The 
RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence necessary to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

A rating decision in January 1998 granted the veteran's 
reopened claim of entitlement to service connection for 
bilateral hearing loss, and assigned a 0 percent rating, 
effective from the date of the claim, January 31, 1997.  

On audiological evaluation in May 1997, audiometric studies 
revealed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
55
70
LEFT
20
25
45
65

The average puretone thresholds were 44 decibels in the right 
ear and 39 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 96 percent in the 
left ear.

On audiological evaluation in February 2000, audiometric 
studies revealed that puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
40
65
LEFT
25
20
40
50

The average puretone thresholds were 38 decibels in the right 
ear and 34 decibels in the left ear.  Speech recognition 
ability was 96 percent in each ear.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The rating assigned is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 C.F.R. §§ 4.1, 4.10.

The appeal in this case stems from a timely disagreement with 
the initial rating assigned following a grant of service 
connection.  In such circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In general, examinations of hearing impairment are conducted 
using the controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 hertz.  The numeric designation of impaired 
efficiency is determined for each ear by using Table VI of 
the rating schedule and the percentage evaluation for hearing 
impairment in each ear is determined by using Table VII.  38 
C.F.R. § 4.85. 

An examination for hearing impairment rating purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the  
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  Id.

On June 10, 1999, while this claim was pending, part of the 
Rating Schedule pertaining to ratings of hearing impairment 
and other diseases of the ear was amended.  [codified at 38 
C.F.R. §§ 4.85-4.87].  Accordingly, the Board must now 
address whether the current or former rating criteria are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991); VAOPGCPREC 3-2000 (April 10, 2000).  
Here, the amendments to the regulations did not include any 
substantive changes that would affect this particular case.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  

Analysis

As noted above, ratings of hearing loss disability are based 
on audiology examination reports.

Comparison of May 1997 VA audiometric studies to the criteria 
in 38 C.F.R. § 4.85, Table VI, produces a finding that the 
veteran has level I hearing acuity in each ear.  February 
2000 audiometry produced the same result.  When hearing is 
level I in each ear, the percentage evaluation assigned for 
bilateral hearing loss is 0 percent.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  Consequently, a compensable 
rating for bilateral hearing loss is not warranted under 
regular schedular criteria.  And as the veteran's hearing 
acuity remained essentially unchanged throughout the appeal 
period, "staged ratings" are not for application.  

The Board acknowledges the veteran's statements regarding the 
adverse impact the bilateral hearing loss has had on his 
life.  Nevertheless, hearing loss disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann  at 349.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, and 
having found no evidence of such factors as frequent 
hospitalizations or marked interference with employment that 
would render impractical application of regular schedular 
standards, the Board determines that there is no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).  

The preponderance of the evidence is against the veteran's 
claim.  Hence it must be denied.





ORDER

A compensable rating for bilateral hearing loss is denied.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

